DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/19/2021. 
In the instant Amendment, claims 1-12 have been amended; claim 13 has been cancelled.
Claims 1-12 have been examined and are pending. This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment/Arguments
2.           Applicant's arguments with respect to independent claims 1, 8 and 12 filed on 01/19/2021, have been considered but are not persuasive. The combination of references Kearns and Maeda discloses all the limitations as cited in amended independent claim 1, 8 and 12. See the following rejection.
Regarding claims 1, 8 and 12, Applicant argues that Kearns and Maeda do not disclose generating a dynamic 3D free space model comprising spatial or volumetric data corresponding to the observed scene based on the position of the plurality of fixed and movable medical equipment and wherein the processing circuitry is configured to define a bounded space movement area for a movable medical equipment in the observed scene based on the dynamic 3D free space model. However, after careful consideration, Examiner must respectfully disagree and submit that Kearns [0111] discloses 3D image depth sensors can be used to generate 3D image or model of a scene as in [0124], [0137] including free space region. So the free space region can be 3D data. Kearns [0128] discloses the robot can operate in human environment, in 
Maeda further discloses 3D free space model is configured such that such that any space which is free space is accessible to the moveable equipment from any current position within the bounded movement area in the observed scene as in Maeda Fig. 1, Page 2234, right column, last 2 para., Page 2235, left column which disclose calculate a swept volume, i.e. bounded movement area, which is free space that is accessible to a robot as in Figs. 1-4. The swept volume by the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 8, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kearns et al. (U.S 2012/0182392 A1) hereinafter Kearns, in view of Maeda et al. (“Easy Robot Programming for Industrial Manipulators by Manual Volume Sweeping”- See attached document) hereinafter Maeda.
Regarding claims 1, Kearns discloses a medical safety-system for dynamic 3D healthcare environments (Kearns Fig. 1, a robot system; [0094]: the system can be used in a hospital, hence a healthcare environment), comprising:
a detection system comprising at least one image capture device (Kearns [0111]-[0112], [0022], Figure 1: image depth sensors are used to provide depth information of an observed scene; [0255]: a robot having an imaging sensor to construct a 3D of a room and objects);
processing circuitry (Kearns [0254]-[01255]: a base station in communication with imaging sensors (e.g. electrical connection or wireless) on the robot. The base station has a processor for executing image recognition and monitoring routines and memory for storing sensor data, such as 3D maps; [0110]: a controller 500); and
an interface (Kearns [0242]: the robot 100 has a display for an interface; [0235]: the head of the robot includes a computing tablet (e.g. wired interface for data transfer); [0262]: the robot has communication capabilities (e.g. wireless, etc.)),
wherein the detection system is configured to provide dynamic depth information of a free space of at least a part of an observed scene, and wherein the observed scene includes a plurality of fixed and movable medical equipment (Kearns [0111]-[0112], [0022], Figure 1: image depth sensors are used to provide depth information of an observed scene; [0141], [0160], [0111]: using depth sensor for robot collision free moves of a scene wherein the scene can include free space 2106 as in Fig. 21C, [0208]; [0128], [0181]: the robot can operate in human environment, in congested, constrained or highly dynamic environment such as hospital, which has fixed and movable medical equipment);
wherein the processing unit comprises a correlation unit adapted to assign the depth information (Kearns [0124], [0022]: the depth information is assigned for processing; [0269]: the process can be performed using a computer hardware or processor; [0254]-[01255]: the object detection system may include a base station in communication with imaging sensors (e.g. electrical connection or wireless) on the robot. The base station has a processor for executing image recognition and monitoring routines and memory for storing sensor data, such as 3D maps. The mobile robot is in communication with the base station and imaging sensors); 
wherein the processing circuitry comprises a 3D image generation circuit adapted to generating a dynamic 3D free space model comprising spatial or volumetric data corresponding to the observed scene based on the position of the plurality of fixed and movable medical equipment and wherein the processing circuitry is configured to define a bounded space movement area for a movable medical equipment in the observed scene based on the dynamic 3D free space model (Kearns Figure 21A, [0019], [0208], [0176], [0198]: only known free space is used for movement path. Perceptual space and 3D voxel grid or space model of a free space region 2102 is generated wherein the region is a spatial data defining a space free of objects and structures and which can be used for movement of the robot; [0111]: 3D image depth sensors can be used to generate 3D image or model of a scene as in [0124], [0137] including free space region. So the free space region can be 3D data; [0269]: the process can be performed using a computer hardware or processor; [0115]: detects obstacles in the environment such as table tops, shelves,… and creating object maps for navigation as in [0123] and occupancy data of obstacles as in [0142]. The robot map includes fixed obstacles as in [0198]. The robot can also follow a moving object which is a person as in [0234]; Fig. 21A, [0208]: the known free space 2106, which is a white space defined by a frame 2106, is bounded space as an outer frame of a 3D free space model having only free space that surrounds only free space. The space contains an object or structure is black which is 2102 space, and the space that it is unknown, hence uncertain that the space is free of object, is gray space 2104. Therefore, the black spaces 2102 and gray spaces 2104 are not confined within the outer frame of free white space 2106. Hence, generate 3D free space based on position of objects in the scene, wherein objects can include fixed and movable medical equipment in the hospital as in [0128]; [0020], [0209]: rejecting robot paths moving to locations having a corresponding space classified as obstacles or unknown, so only a free space as 2106 is used; and the “unknown” areas (i.e. uncertain areas) in the robot path can also be ignored. Hence, restrict the movable object to anywhere in the bounded space in which movement can be arranged, which is a bounded movement space as 2106); and
wherein the interface is adapted to provide the 3D free space model to the movable medical equipment in the observed scene (Kearns Figure 1, [0197], [0239]: a display can be used to display data such as a layout map 1810 for user interface, wherein the data can be 3D data obtained from 3D image depth sensors as in [0111]; [0197], [0203], [0191]: the robot may need to be shown around or receive a map of a location for autonomous navigation, wherein the map can be the 3D free space model; [0235]: the head of the robot includes a computing tablet (e.g. wired interface for data transfer); [0262]: the robot has communication capabilities (e.g. wireless, etc.). The robot is the movable medical equipment in the scene).  
	Keanrs disclose using space accessible to the moveable object from any current position (Kearns [0211]: Taking advantage of the holonomic mobility of the drive system 200, the robot 100 can use the persistence of the known ground G to allow it to drive in directions where the sensor system field of view 405 does not actively cover.  For example, if the robot 100 has been sitting still with the first and second 3-D image sensors 450a, 450b pointing forward, although the robot 100 is capable of driving sideways, the control system 510 will reject the proposed move, because the robot 100 does not know what is to its side, as illustrated in the example shown in FIG. 21C, which shows an unknown classified area to the side of the robot 100.  If the robot 100 is driving forward with the first and second 3-D image sensors 450a, 450b pointing forward, then the ground G next to the robot 100 may be classified as known free 2106, because both the first and second 3-D image sensors 450a, 450b can view the ground G as free as the robot 100 drives forward and persistence of the classification has not decayed yet. Hence, space where the robot is unknown if the robot can move into is rejected and only space that is sure to be accessible for the robot is used to move the robot).
Keanrs does not explicitly discloses wherein the 3D free space model is configured such that any space which is free space is accessible to the moveable medical equipment from any current position within the bounded movement area in the observed scene.
However, Maeda discloses generating a dynamic 3D free space model comprising spatial or volumetric data corresponding to the observed scene and wherein the processing circuitry is configured to define a bounded space movement area for a movable equipment in the observed scene based on the dynamic 3D free space model, wherein the 3D free space model is configured such that such that any space which is free space is accessible to the moveable equipment from any current position within the bounded movement area in the observed scene (Maeda Fig. 1, Page 2234, right column, last 2 para., Page 2235, left column: calculate a swept volume, i.e. bounded movement area, which is free space that is accessible to a robot as in Figs. 1-4. The swept volume by the bodies of the robot manipulator is calculated from the recorded configuration (Fig. 3). The swept volume is a part of the free space of the manipulator in which the manipulator can pass without collisions. A motion planner generates a suboptimal path from a start configuration to a goal in the swept volume for the robot manipulator to follow the planned path. The swept volume is a 3D free space model such that any space surrounded by an outer frame of the model as in Fig. 1 is  certain to be free of objects and structures and is accessible to the movable robot, i.e. movable object, from any current position within the bounded movement area).
Kearns and Maeda are analogous art because they are from the same field of endeavor of robot system.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system with bounded space, as disclosed by Kearns, and further incorporate generating a dynamic 3D free space model comprising spatial or volumetric data corresponding to the observed scene based on the position of the plurality of fixed and movable medical equipment and wherein the processing circuitry is configured to define a bounded space movement area for a movable medical equipment in the observed scene based on the dynamic 3D free space model, and having he 3D free space model is configured such that such that any space which is free space is accessible to the moveable medical equipment from any current position within the bounded movement area in the observed scene, as taught by Maeda, to make sure the robot can move without collision with an obstacle (Maeda page 2239, right column, first para).

Regarding claim 2, Kearns and Maeda disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kearns further discloses wherein the detection system comprises at least one time-of-flight camera (Kearns [0157]: time of flight camera can be used in the system for obtaining depth image data).

Regarding claim 3, Kearns and Maeda disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kearns discloses wherein the detection system comprises a plurality of image capture devices placed in such a way that objects can be seen by multiple image capture devices from multiple angles (Kearns Figure 10A, [0174], [0192]: cameras 450a and 450b can be used to view an object 12 at multiple angles).

Regarding claim 5, Kearns and Maeda disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kearns discloses the processing circuitry is adapted to modify the movement path for the movable medical equipment such that the modified movement path is located entirely within the bounded movement area (Kearns Figure 21B, [0020], [0209]: evaluating the predicted robot paths and rejecting robot paths moving to locations classified as obstacles or unknown, hence, the modified path after rejecting is located entirely in the bounded free space 2106 as in Fig. 21, [0208]; Having the movement path of a robot device, i.e. medical equipment, is limited to be inside a 3D free space only and not including perceptual space identified as having obstacle; Fig. 21A, [0208]: the known free 2106 is bounded area having only free space; [0020], [0209]: rejecting robot paths moving to locations having a corresponding space classified as obstacles or unknown, so only a free space as 2106 is used; and the “unknown” areas (i.e. uncertain areas) in the robot path can also be ignored. Hence, modified movement path of robot after rejecting is located entirely within the bounded area 2106).
Furthermore, Maeda also discloses the processing circuitry is adapted to modify the movement path for the movable equipment such that the modified movement path is located entirely within the bounded movement area (Maeda Fig. 1, Page 2234, right column, last 2 para., Page 2235, left column: The swept volume is a part of the free space of the manipulator in which the manipulator can pass without collisions. A motion planner generates a suboptimal path from a start configuration to a goal in the swept volume for the robot manipulator to follow the planned path. The swept volume is a 3D free space model such that any space surrounded by an outer frame of the model as in Fig. 1 is certain to be free of objects and structures and is accessible to the movable robot, i.e. movable object, from any current position within the bounded area).

Regarding claim 6, Kearns and Maeda discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kearns discloses wherein the movable medical equipment is moved by a motor (Kearns [0222]: the robot components include motor or actuator; [0110]: the robot includes a neck portion having pan motor, tilt motor and corresponding motor drivers, hence, motorized system; [0094]: the robot can interact or interface with humans to provide a number of services); and
the movable medical equipment includes an adaptable movement stopper adapted to restrict the movement of the movable medical equipment to movements anywhere within the bounded movement area (Kearns Figure 21A-D, [0208]-[0209]: the movement path of the robot, which is movable medical equipment, is restricted inside the free space 2102 identified so that the robot does not collide with obstacles using the Obstacle Detection Obstacle Avoidance system; Fig. 21A, [0208]: the known free 2106 is bounded area having only free space; [0020], [0209]: rejecting robot paths moving to locations having a corresponding space classified as obstacles or unknown, so only a free space as 2106 is used; and the “unknown” areas (i.e. uncertain areas) in the robot path can also be ignored. Hence, restrict the movable object to movement anywhere within the free space out frame 2106; [0119], [0103], [0110]: controller 500 causes the robot to take an action such as changing its direction of travel by issues command to driver wheel of the robot as in [0103]).	
Regarding claim 8, Kearns disclose a method for providing safe movements in dynamic 3D healthcare environments (Kearns [0019]: a method for operating a system to generate 3D image data, [0094]: a system which can be used in a hospital, hence a healthcare environment) the method comprising:
determining depth information of a free space of at least a part of an observed scene, wherein the observed scene includes a plurality of fixed and movable medical equipment (Kearns [0111]-[0112], Figure 1: image depth sensors are used to determine depth information of an observed scene; [0128]: the robot can operate in human environment, in congested, constrained or highly dynamic environment such as hospital, which has fixed and movable medical equipment);
assigning the depth information (Kearns [0124]: the depth information is assigned for processing; [0269]: the process can be performed using a computer hardware or processor);
generating a dynamic 3D free space model comprising spatial or volumetric data based on the position of the plurality of fixed and movable medical equipment (Kearns [0128], [0181]: the robot can operate in human environment, in congested, constrained or highly dynamic environment such as hospital, which has fixed and movable medical equipment; Figure 21A, [0019], [0208], [0176]: known free space is used for movement path. Perceptual space and 3D voxel grid or space model of a free space region 2102 is generated wherein the region is a spatial data defining a space free of objects and structures and which can be used for movement of the robot; [0111]: 3D image depth sensors can be used to generate 3D image or model of a scene as in [0124], [0137] including free space region. So the free space region can be 3D data; [0269]: the process can be performed using a computer hardware or processor; Fig. 21A, [0208]: the known free space 2106, which is a white space defined by a frame 2106, is bounded space as an outer frame of a 3D free space model having only free space that surrounds only free space. The space contains an object or structure is black which is 2102 space, and the space what it is unknown, hence uncertain that the space is free of object, is gray space 2104. Therefore, the black spaces 2102 and gray spaces 2104 are not confined within the outer frame of free space 2106; [0115]: detects obstacles in the environment such as table tops, shelves,… and creating object maps for navigation as in [0123] and occupancy data of obstacles as in [0142]. The robot map includes fixed obstacles as in [0198]. The robot can also follow a moving object which is a person as in [0234]. Hence, generate 3D free space based on position of objects in the scene, wherein objects can include fixed and movable medical equipment in the hospital as in [0128]); 
defining a bounded movement area for a movable medical equipment in the observed scene based on the dynamic 3D free space model (Kearns [0020], [0209]: rejecting robot paths moving to locations having a corresponding space classified as obstacles or unknown without using the grid, so only a free space is used; and the “unknown” areas (i.e. uncertain areas) in the robot path can also be ignored; Fig. 21A, [0208]: the known free 2106 is bounded  movement area based on the 3D space model); and
 to the movable medical equipment (Kearns Figure 1, [0197], [0239]: a display can be used to display data such as a layout map 1810 for user interface, wherein the data can be 3D data obtained from 3D image depth sensors as in [0111]; [0197], [0203], [0191]: the robot may need to be shown around or receive a map of a location for autonomous navigation, wherein the map can be the 3D free space model,  and the robot is a movable medical equipment).
	Keanrs further discloses using space accessible to the moveable object from any current position (Kearns [0211]: Taking advantage of the holonomic mobility of the drive system 200, the robot 100 can use the persistence of the known ground G to allow it to drive in directions where the sensor system field of view 405 does not actively cover.  For example, if the robot 100 has been sitting still with the first and second 3-D image sensors 450a, 450b pointing forward, although the robot 100 is capable of driving sideways, the control system 510 will reject the proposed move, because the robot 100 does not know what is to its side, as illustrated in the example shown in FIG. 21C, which shows an unknown classified area to the side of the robot 100.  If the robot 100 is driving forward with the first and second 3-D image sensors 450a, 450b pointing forward, then the ground G next to the robot 100 may be classified as known free 2106, because both the first and second 3-D image sensors 450a, 450b can view the ground G as free as the robot 100 drives forward and persistence of the classification has not decayed yet. Hence, space where the robot is unknown if the robot can move into is rejected and only space that is sure to be accessible for the robot is used to move the robot).
Kearns does not explicitly disclose wherein the 3D free space model is configured such that any space which is free space is accessible to the moveable medical equipment from any current position within the bounded movement area in the observed scene.
Furthermore, Maeda discloses generating a dynamic 3D free space model comprising spatial or volumetric data corresponding to the observed scene and wherein the processing circuitry is configured to define a bounded space movement area for a movable equipment in the observed scene based on the dynamic 3D free space model, wherein the 3D free space model is configured such that such that any space which is free space is accessible to the moveable equipment from any current position within the bounded movement area in the observed scene (Maeda Fig. 1, Page 2234, right column, last 2 para., Page 2235, left column: calculate a swept volume, i.e. bounded movement area, which is free space that is accessible to a robot as in Figs. 1-4. The swept volume by the bodies of the robot manipulator is calculated from the recorded configuration (Fig. 3). The swept volume is a part of the free space of the manipulator in which the manipulator can pass without collisions. A motion planner generates a suboptimal path from a start configuration to a goal in the swept volume for the robot manipulator to follow the planned path. The swept volume is a 3D free space model such that any space surrounded by an outer frame of the model as in Fig. 1 is  certain to be free of objects and structures and is accessible to the movable robot, i.e. movable object, from any current position within the bounded movement area).
Kearns and Maeda are analogous art because they are from the same field of endeavor of robot system.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method with bounded space, as disclosed by Kearns, and further (Maeda page 2239, right column, first para).

Regarding claim 10, Kearns and Maeda disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Kearns further discloses modifying a movement path of the movable  medical equipment to be positioned entirely inside the bounded movement area (Kearns [0095]: the robot is a movable object; Figure 21B, [0020], [0209]: (Kearns Figure 21B, [0020], [0209]: evaluating the predicted robot paths and rejecting robot paths moving to locations classified as obstacles or unknown, hence, the modified path after rejecting is located entirely in the bounded free space which is bounded movement area 2106 as in Fig. 21, [0208]. Determining the movement path of the robot system which is limited to be inside a 3D free space only and not including perceptual space identified as having obstacle). 
Furthermore, Maeda also discloses modifying a movement path of the movable  medical equipment to be positioned entirely inside the bounded movement area (Maeda Fig. 1, Page 2234, right column, last 2 para., Page 2235, left column: The swept volume is a part of the free space of the manipulator in which the manipulator can pass without collisions. A motion planner generates a suboptimal path from a start configuration to a goal in the swept volume for the robot manipulator to follow the planned path. The swept volume is a 3D free space model such that any space surrounded by an outer frame of the model as in Fig. 1 is certain to be free of objects and structures and is accessible to the movable robot, i.e. movable object, from any current position within the outer frame, hence, the swept volume is bounded movement area).

Regarding claim 12, Kearns disclose a non-transistor computer readable medium having stored thereon a program element for controlling a medical apparatus (Kearns [0270]: computer program used for processing), which, when being executed by a processing unit, is adapted to perform a method comprising acts of:
determining depth information of a free space of at least a part of an observed scene, wherein the observed scene includes a plurality of fixed and movable medical equipment (Kearns [0111]-[0112], Figure 1: image depth sensors are used to determine depth information of an observed scene; [0128]: the robot can operate in human environment, in congested, constrained or highly dynamic environment such as hospital, which has fixed and movable medical equipment);
assigning the depth information (Kearns [0124]: the depth information is assigned for processing; [0269]: the process can be performed using a computer hardware or processor);
generating a dynamic 3D free space model comprising spatial or volumetric data based on the position of the plurality of fixed and movable medical equipment (Kearns Figure 21A, [0019], [0208], [0176]: known free space is used for movement path. Perceptual space and 3D voxel grid or space model of a free space region 2102 is generated wherein the region is a spatial data defining a space free of objects and structures and which can be used for movement of the robot; [0111]: 3D image depth sensors can be used to generate 3D image or model of a scene as in [0124], [0137] including free space region. So the free space region can be 3D data; [0269]: the process can be performed using a computer hardware or processor; Fig. 21A, [0208]: the known free space 2106, which is a white space defined by a frame 2106, is bounded space as an outer frame of a 3D free space model having only free space that surrounds only free space. The space contains an object or structure is black which is 2102 space, and the space what it is unknown, hence uncertain that the space is free of object, is gray space 2104. Therefore, the black spaces 2102 and gray spaces 2104 are not confined within the outer frame of free space 2106; [0115]: detects obstacles in the environment such as table tops, shelves,… and creating object maps for navigation as in [0123] and occupancy data of obstacles as in [0142]. The robot map includes fixed obstacles as in [0198]. The robot can also follow a moving object which is a person as in [0234]. Hence, generate 3D free space based on position of objects in the scene, wherein objects can include fixed and movable medical equipment in the hospital as in [0128]);
defining a bounded movement area for a movable medical equipment in the observed scene based on the dynamic 3D free space model (Kearns [0020], [0209]: rejecting robot paths moving to locations having a corresponding space classified as obstacles or unknown without using the grid, so only a free space is used; and the “unknown” areas (i.e. uncertain areas) in the robot path can also be ignored; Fig. 21A, [0208]: the known free 2106 is bounded  movement area based on the 3D space model); and
 the movable medical equipment (Kearns Figure 1, [0197], [0239]: a display can be used to display data such as a layout map 1810 for user interface, wherein the data can be 3D data obtained from 3D image depth sensors as in [0111]; [0197], [0203], [0191]: the robot may need to be shown around or receive a map of a location for autonomous navigation, wherein the map can be the 3D free space model, and the robot is a movable medical equipment).
	Keanrs further discloses using space accessible to the moveable object from any current position (Kearns [0211]: Taking advantage of the holonomic mobility of the drive system 200, the robot 100 can use the persistence of the known ground G to allow it to drive in directions where the sensor system field of view 405 does not actively cover.  For example, if the robot 100 has been sitting still with the first and second 3-D image sensors 450a, 450b pointing forward, although the robot 100 is capable of driving sideways, the control system 510 will reject the proposed move, because the robot 100 does not know what is to its side, as illustrated in the example shown in FIG. 21C, which shows an unknown classified area to the side of the robot 100.  If the robot 100 is driving forward with the first and second 3-D image sensors 450a, 450b pointing forward, then the ground G next to the robot 100 may be classified as known free 2106, because both the first and second 3-D image sensors 450a, 450b can view the ground G as free as the robot 100 drives forward and persistence of the classification has not decayed yet. Hence, space where the robot is unknown if the robot can move into is rejected and only space that is sure to be accessible for the robot is used to move the robot).
Kearns does not explicitly disclose wherein the 3D free space model is configured such that any space which is free space is accessible to the moveable medical equipment from any current position within the bounded movement area in the observed scene.
Furthermore, Maeda discloses generating a dynamic 3D free space model comprising spatial or volumetric data corresponding to the observed scene and wherein the processing circuitry is configured to define a bounded space movement area for a movable equipment in the observed scene based on the dynamic 3D free space model, wherein the 3D free space model is configured such that such that any space which is free space is accessible to the moveable equipment from any current position within the bounded movement area in the observed scene (Maeda Fig. 1, Page 2234, right column, last 2 para., Page 2235, left column: calculate a swept volume which is free space that is accessible to a robot as in Figs. 1-4. The swept volume by the bodies of the robot manipulator is calculated from the recorded configuration (Fig. 3). The swept volume is a part of the free space of the manipulator in which the manipulator can pass without collisions. A motion planner generates a suboptimal path from a start configuration to a goal in the swept volume for the robot manipulator to follow the planned path. The swept volume is a 3D free space model such that any space surrounded by an outer frame of the model as in Fig. 1 is  certain to be free of objects and structures and is accessible to the movable robot, i.e. movable object, from any current position within the outer frame. Hence, the swept volume is bounded movement area).
Kearns and Maeda are analogous art because they are from the same field of endeavor of robot system.
 Kearns, and further incorporate generating a dynamic 3D free space model comprising spatial or volumetric data corresponding to the observed scene based on the position of the plurality of fixed and movable medical equipment and wherein the processing circuitry is configured to define a bounded space movement area for a movable medical equipment in the observed scene based on the dynamic 3D free space model, and having he 3D free space model is configured such that such that any space which is free space is accessible to the moveable medical equipment from any current position within the bounded movement area in the observed scene, as taught by Maeda, to make sure the robot can move without collision with an obstacle (Maeda page 2239, right column, first para).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kearns et al. (U.S 2012/0182392 A1) hereinafter Kearns, in view of Maeda et al. (“Easy Robot Programming for Industrial Manipulators by Manual Volume Sweeping”- See attached document) hereinafter Maeda, further in view of Izadi et al. (U.S 2012/0194517 A1) hereinafter Izadi.
Regarding claim 4, Kearns and Maeda disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kearns further discloses wherein the at least one image capture device is movably mounted (Kearns [0192]: the imaging sensor may rotate with respect to the robot body 110 to achieve a viewing angle of 360 degrees).
Kearns and Maeda do not explicitly disclose wherein the depth information is adjusted on behalf of the detected image capture device position.
However, Izadi discloses wherein the movement of the at least one image capture device is detected (Izadi [0026]: the movement and position of the camera is tracked) and wherein the depth information is adjusted on behalf of the detected image capture device position (Izadi [0066], [0022], [0043]: the location of depth cameras can be detected and performance, which is depth information obtained by the camera, can be adjusted based on determined location).
Kearns and Maeda along with Izadi are analogous art because they are from the same field of endeavor of sensor system.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system, as disclosed by Kearns and Maeda, and further incorporate adjusting the depth information on behalf of the detected image capture device position, as taught by Izadi. The motivation for doing this would have been for interactive application (Siczek [0003]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kearns et al. (U.S 2012/0182392 A1) hereinafter Kearns, in view of Maeda et al. (“Easy Robot Programming for Industrial Manipulators by Manual Volume Sweeping”- See attached document) hereinafter Maeda, further in view of Siczek el al (5,050,204) hereinafter Siczek.
Regarding claim 7, Kearns and Maeda disclose all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.
Kearns discloses an image acquisition system to acquire image data of an object from different projections; wherein the adaptable movement stopper is configured to limit movement possibilities of the structure to anywhere within the bounded movement area (Kearns Figure 10A, [0174], [0192]: cameras 450a and 450b can be used to view an object 12 at multiple angles, hence from different projections; Figure 21B, [0020], [0209]: the movement path of a robot device is limited to be inside a 3D free space only and not including perceptual space identified as having obstacle; Fig. 21A, [0208]: the known free 2106 is bounded area having only free space; [0020], [0209]: rejecting robot paths moving to locations having a corresponding space classified as obstacles or unknown, so only a free space as 2106 is used; and the “unknown” areas (i.e. uncertain areas) in the robot path can also be ignored. Hence, limit the movement of robot to anywhere within the free space outer frame 2106, i.e. bounded movement area).
Kearns and Maeda do not explicitly disclose wherein the image acquisition system comprises a movable C-arm structure with an X-ray source and an X-ray detector arranged on opposing ends of the C-arm structure.
However, Siczek discloses movable C-arm structure with an X-ray source and an X-ray detector arranged on opposing ends of the C-arm structure (Siczek Figure 3, Column 2, line 3-10, Column 3, line 52: a C-arm structure having an X-ray source and an X-ray receptor mounted on opposite ends of C-arm structure).
Kearns and Maeda along with Siczek are analogous art because they are from the same field of endeavor of robot system.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system, as disclosed by Kearns and Maeda, and further incorporate having  Siczek. The motivation for doing this would have been to provide counterbalanced variable distance between the image source and the image receptor (Siczek Column 1, line 29-30).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kearns et al. (U.S 2012/0182392 A1) hereinafter Kearns, in view of Maeda et al. (“Easy Robot Programming for Industrial Manipulators by Manual Volume Sweeping”- See attached document) hereinafter Maeda, further in view of Rastegar et al. (U.S 2008/0033410 A1) hereinafter Rastegar.
Regarding claim 9, Kearns and Maeda disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Kearns further discloses providing the 3D free space model to a movable arrangement of a medical system with motor; and freely moving the movable arrangement anywhere within the bounded movement area (Kearns Figure 1, [0095]: the robot system is a movable arrangement with motorized equipment as a drive system; [0222]: the robot components include motor or actuator; [0110]: the robot includes a neck portion having pan motor, tilt motor and corresponding motor drivers, hence, motorized system; Figure 21B, [0020], [0209]: the movement path of a device is limited to be inside a 3D free space only and not into perceptual space identified as having obstacle; [0098]: the robot can move in any direction, hence freely moving anywhere within the free space outer frame 2106, i.e. bounded movement area).
Maeda also discloses providing the 3D free space model to a movable arrangement of a medical system; and freely moving the movable arrangement anywhere within the bounded movement area (Maeda Fig. 1, Page 2234, right column, last 2 para., Page 2235, left column: calculate a swept volume, i.e. bounded movement area, which is free space that is accessible to a robot as in Figs. 1-4. The swept volume by the bodies of the robot manipulator is calculated from the recorded configuration (Fig. 3). The swept volume is a part of the free space of the manipulator in which the manipulator can pass without collisions. A motion planner generates a suboptimal path from a start configuration to a goal in the swept volume for the robot manipulator to follow the planned path).
Kearns does not explicitly disclose a medical examination system.
However, Rastegar discloses providing the 3D free space model to a medical examination system with movable arrangement (Rastegar, Figure 8, [0020], [0043]: a medical system in a healthcare environment to perform on human, [0025]-[0026]: 3D vision system to generate 3D data map of a scene for robot working; [0093]: A robot arm which is movable, a motorized robotic control system).
Kearns and Maeda and Rastegar are analogous art because they are from the same field of endeavor of robot system.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method, as disclosed Kearns and Maeda, and further incorporate providing the 3D free space model to a movable arrangement of a medical examination system, as taught by Rastegar and Maeda. The motivation for doing this would have been for an automated medical treatment system (Rastegar [0020]).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kearns et al. (U.S 2012/0182392 A1) hereinafter Kearns, in view of Maeda et al. (“Easy Robot Programming for Industrial Manipulators by Manual Volume Sweeping”- See attached document) hereinafter Maeda, further in view of Nayar et al. (U.S 7,149,262) hereinafter Nayar.
Regarding claim 11, Kearns and Maeda disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Kearns further discloses wherein the depth information is provided as temporal depth information (Kearns [0140], [0229]: temporal processing technique can be used to improve depth measurement, therefore providing temporal depth information).
 Kearns does not explicitly disclose a 4D free space model is generated and provided based on the temporal depth information.
However, Nayar discloses a 4D free space model is generated and provided based on the temporal depth information (Nayar Col. 7, lines 45-48: 4-dimensional data such as 3-dimensional video data comprising a time sequence of image data which includes depth information can be used; Col. 8, lines 50-53: the data include temporal dimension, i.e. time. Hence, 4D data can be generated based on time and depth information which is temporal depth information).
Kearns and Maeda along with Nayar are analogous art because they are from the same field of endeavor of robot system.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method, as disclosed by Kearns and Maeda, and further incorporate generating and providing a 4D free space model based on the temporal depth  Nayar, to observe video data in time for high data accuracy (Nayar, Col. 8, lines 50-53, Col. 27, lines 13-40, Col. 6, lines 50-55).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                   
      /KATHLEEN V NGUYEN/      Examiner, Art Unit 2486                                                                                                                                                                                                                                                         

	/JAMIE J ATALA/                          Supervisory Patent Examiner, Art Unit 2486